Name: Commission Regulation (EEC) No 2644/87 of 31 August 1987 fixing the amount of the reduction applicable under the special arrangements for maize imports into Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 248/62 Official Journal ot the European Communities 1 . 9 . 87 COMMISSION REGULATION (EEC) No 2644/87 of 31 August 1987 fixing the amount of the reduction applicable under the special arrangements for maize imports into Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 ('), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 2059/87 of 13 July 1987 setting implementing rules for the special arrangements for maize and sorghum imports into Spain during the period 1987 to 1990 (2) laid down the frame ­ work of detailed rules to ensure that the purposes of the said Regulation are respected ; Whereas the amount of the reduction in the import levy on maize imported into Spain should be fixed at a level enabling, on the one hand, the import of the quantities provided for under the Agreement between the European Economic Community and the United States of America (3) and, on the other hand, to avoid any dis ­ turbance of the Spanish cereals market ; Whereas the October 1987 threshold price for maize is 13,02 ECU per tonne lower that that of September 1987 ; whereas there should therefore be different levy reduc ­ tions depending on the date of import ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The import levy reduction on maize provided for in Article 3 of Regulation (EEC) No 1799/87 shall be :  53,50 ECU per tonne for imports carried out before 1 October 1987,  53,50 ECU per tonne for imports carried out as from 1 October 1987. Article 2 Commission Regulation (EEC) No 2263/87 (4) is hereby repealed. y Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 170, 30 . 6 . 1987, p. 1 . (2) OJ No L 193, 14 . 7. 1987, p . 6 . 0 OJ No L 98 , 10 . 4. 1987, p . 1 . O OJ No L 208 , 30 . 7 . 1987, p. 22.